 Case 4:21-cv-04003-RAL Document 17 Filed 07/21/21 Page 1 of 2 PageID #: 115



                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                       SOUTHERN DIVISION



 NOLAN ANDREWS,                                                   4:21-CV-04003-RAL


                        Petitioner,

        vs.                                              OPINION AND ORDER GRANTING
                                                       RESPONDENT'S MOTION TO DISMISS
(AW)JURY, ACTING WARDEN;

                        Respondent.


       On January 6, 2021, Nolan Andrews, an inmate at the Yankton Federal Prison Camp in

Yankton, South Dakota, filed a petition for writ of habeas corpus under 28 U.S.C. § 2241. Doc.

1. This Court stayed the case until July 7, 2021, to allow Andrews to exhaust the administrative

remedy process at the Bureau ofPrisons(BOP). Doc. 15. This Court will now consider

Respondent's motion to dismiss for lack ofsubject matter jurisdiction, for failure to state a claim,

and for failure to exhaust. Doc. 10.


       Andrews asks this Court to order the BOP to apply his First Step Act(FSA)earned time

credits and credit him 330 days. Doc. 1 at 8. Under the FSA,time credits may be earned by

eligible prisoners who successfully complete "evidence-basedfecidivism reduction

programming" or "productive activities." 18 U.S.C. § 3632(d)(4)(A). The BOP has a phase-in

period until January 15, 2022, to provide evidence-based recidivism programs and productive

activities to all prisoners. Id. § 3621(h)(2)(emphasis added). In Holt v. Warden, this Court held

that it cannot force the BOP to apply earned time credits toward prerelease custody before

January 15, 2022. 2021 WL 1925503, at *5-6(D.S.D. May 13, 2021). Thus, an inmate that seeks
 Case 4:21-cv-04003-RAL Document 17 Filed 07/21/21 Page 2 of 2 PageID #: 116



to have the Court compel the BOP to apply the credits before January 15, 2022, does not have

standing and his/her petition must be dismissed for lack of subject matter jurisdiction. See id.

Here, Andrews seeks to have the Court order the BOP to apply his earned time credits. See Doc.

1 at 8. At this time, the Court cannot compel the BOP to apply earned time credits.

       Therefore, it is hereby

       ORDERED that Respondent's motion to dismiss for lack ofsubject matter jurisdiction.

Doc. 10, is granted.

       DATED July 3/*^, 2021.

                                              BY THE COURT:




                                              ROBERTO A. LANGE
                                              CHIEF JUDGE
